MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                          Oct 23 2020, 10:00 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anna Onaitis Holden                                      Curtis T. Hill, Jr.
Zionsville, Indiana                                      Attorney General of Indiana

                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Leonard Booker,                                          October 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2817
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G04-1804-MR-11747



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2817 | October 23, 2020                  Page 1 of 6
[1]   Leonard Booker appeals his conviction of Level 2 felony voluntary

      manslaughter. 1 He argues the trial court abused its discretion when it admitted

      a confession to the shooting that he made to one of the officers on scene. He

      claims the confession was illegally obtained because police had not advised him

      of his rights in accordance with Miranda v. Arizona 2 before obtaining his

      confession. We affirm.



                                   Facts and Procedural History
[2]   On April 6, 2018, Booker and his family celebrated Booker’s birthday with a

      party at Booker’s house. Booker became intoxicated as the day progressed.

      Late in the afternoon, he went into the garage and started “screaming and

      fussing” at his wife, Tonya, about a business they operated together. (Tr. Vol.

      II at 148.) Others at the party attempted to calm down Booker, but were

      unsuccessful.

[3]   Around 8:00 p.m., Tonya’s biological son and Booker’s stepson, David Starks,

      arrived at Booker’s home. Booker was “on the floor . . . counting his money”

      and people were “still trying to calm him down.” (Id. at 151.) Shortly after

      Starks arrived, Booker gave Starks some money and asked him to purchase a

      bag of ice. Starks did so, and he returned with his friend, Jeremy White.




      1
          Ind. Code § 35-42-1-3.
      2
          384 U.S. 436 (1966), reh’g denied.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2817 | October 23, 2020   Page 2 of 6
      Booker was still upset about the business he ran with Tonya when Starks

      returned, and Starks asked him to “calm down.” (Id. at 154.) Starks told

      Booker that Booker was “disrespecting [his] mother[.]” (Id. at 184.) A physical

      confrontation between Booker and Starks ensued.


[4]   Booker attacked Starks and “grabbed [Starks] up by his hoodie.” (Id. at 229.)

      Starks tried to punch Booker and instead “nick[ed] him in the chin [be]cause

      [Starks’ sister] blocked it.” (Id. at 230.) Booker said he was “going to kill the

      mother fucker” and Starks left the house. (Id. at 235.) Starks’ partner, Breanna

      Harney, ran outside after him. Booker followed Starks and Harney outside.

      Starks attempted to move Harney out of the line of fire and said, “[w]atch out,

      boo.” (Id. at 160.) Booker than shot at Starks and Harney “six or seven” times.

      (Id. at 161.) Starks fell to the ground. Harney called 911.


[5]   Indianapolis Metropolitan Police Officer Chad Montgomery arrived at the

      scene, which he described as “very chaotic.” (Id. at 197.) Other officers and

      EMS arrived shortly thereafter. Starks was alive when officers and EMS first

      arrived on the scene, but he died at the scene a short time later. Officer

      Montgomery observed Booker leaning against a truck in the driveway and

      testified that “unlike everybody else that was there he was very – very calm.”

      (Id. at 199-200.) Officer Montgomery asked Booker “if he knew who had –

      who had done this . . . what happened” and Booker told Officer Montgomery

      that “he shot the – shot the victim.” (Id. at 201.) Officer Montgomery then

      handcuffed Booker. After Booker arrived at the police station, Detective Lottie



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2817 | October 23, 2020   Page 3 of 6
      Parker advised Booker of his Miranda rights. Booker then told Detective Parker

      that he shot Starks.

[6]   On April 11, 2018, the State charged Booker with murder. 3 Booker’s jury trial

      was held on September 16-17, 2019. The jury returned a guilty verdict of Level

      2 felony voluntary manslaughter and the trial court entered a conviction

      thereof. On November 1, 2019, the trial court sentenced Booker to twenty-five

      years, with five years suspended to probation.



                                   Discussion and Decision
[7]   We typically review rulings on the admission of evidence for an abuse of

      discretion. Pavlovich v. State, 6 N.E.3d 969, 975 (Ind. Ct. App. 2014), trans.

      denied. An abuse of discretion occurs if the trial court misinterprets the law or if

      its decision is clearly against the logic and effect of the facts and circumstances

      before it. Id.


[8]   Booker did not object at trial to the admission of his confession to Officer

      Montgomery. Failure to object at trial waives the issue on review unless

      fundamental error occurred. Halliburton v. State, 1 N.E.3d 670, 678 (Ind. 2013).

      Fundamental error is an extremely narrow exception that applies only when the

      error amounts to a blatant violation of basic principles, the harm or potential for

      harm is substantial, and the resulting error denies the defendant fundamental




      3
          Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2817 | October 23, 2020   Page 4 of 6
       due process. Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006). The claimed

       error must be so prejudicial to the rights of a defendant as to make a fair trial

       impossible. Taylor v. State, 717 N.E.2d 90, 93 (Ind. 1999).


[9]    Booker argues the trial court committed fundamental error when it admitted his

       confession to Officer Montgomery at the scene because Officer Montgomery

       did not first advise Booker of his Miranda rights. However, even if the trial

       court erred in admitting Booker’s statement to Officer Montgomery, such error

       was harmless and therefore does not constitute fundamental error. “Errors in

       the admission or exclusion of evidence are to be disregarded as harmless error

       unless they affect the substantial rights of a party.” Crawford v. State, 770

       N.E.2d 775, 779 (Ind. 2002). The erroneous admission of evidence is harmless

       if it is cumulative of other evidence properly admitted. Purvis v. State, 829

       N.E.2d 572, 585 (Ind. Ct. App. 2005), trans. denied.


[10]   Here, after Booker was transported to the police station, Detective Parker

       advised him of his Miranda rights. After the advisement, Booker told Detective

       Parker that he killed Starks. Two eyewitnesses testified they saw Booker shoot

       Starks. Booker never denied he shot Starks. Rather, Booker testified he shot

       Starks in self-defense. Any error in the trial court’s admission of Booker’s

       confession to Officer Montgomery was harmless because it was cumulative of

       other properly-admitted evidence. See Pelissier v. State, 122 N.E.3d 983, 988

       (Ind. Ct. App. 2019) (error is harmless when it is cumulative of other properly-

       admitted evidence), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2817 | October 23, 2020   Page 5 of 6
                                               Conclusion
[11]   Any error in the admission of Booker’s statement to Officer Montgomery

       during which he confessed to shooting Starks was harmless because it was

       cumulative of Booker’s later confession, Booker’s statements at trial, and

       eyewitness testimony. Accordingly, we affirm Booker’s conviction of Level 2

       felony voluntary manslaughter.

[12]   Affirmed.


       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2817 | October 23, 2020   Page 6 of 6